Citation Nr: 9919918	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the application of 38 C.F.R. § 4.68 (amputation 
rule) was properly applied in considering a combined 
evaluation of the veteran's service-connected disabilities of 
the left knee, left calf, and left ankle.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right calf muscle strain.  

3.  Whether the veteran has basic eligibility for nonservice-
connected pension benefits.  

4.  Entitlement to service connection for heart disease, 
hypertension, and emphysema as secondary to nicotine 
dependence and cigarette smoking.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1961.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from adverse rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The veteran is herein informed that an appeal to the Board 
requires some form of rating action or decision on the part 
of the RO, followed by a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished to a veteran, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  
The Board has conducted a comprehensive review of the 
veteran's extensive claims folder and feels compelled to make 
several observations.  First, as was noted in the 
introduction to the Board's most recent September 1995 remand 
action on another issue, "it appears that the veteran is 
claiming earlier effective dates" for previous awards of 
service connection.  Any pending claims were referred back to 
the RO for appropriate action.  In reviewing the extensive 
record, the Board finds that the veteran has tended to 
"shotgun" various and multiple responses to various 
notifications he has been provided by the RO.  That is, he 
has on numerous occasions within a response to a single 
issue, responded to that issue but also addressed multiple 
other concerns and complaints in the same response.  This has 
clearly made it difficult for the RO (and the Board) to 
properly identify issues properly perfected for appeal.  The 
Board only has jurisdiction to decide issues which are 
properly developed and perfected for appeal.  The veteran has 
in the past and, most recently in his January 1997 notice of 
disagreement filed in response to the RO's July 1996 rating 
action (which relied on 38 C.F.R. § 4.68), again complained 
of effective dates which had been assigned for earlier grants 
of service connection for a right ankle disability and more 
recently for a right calf disability.  

In it's February 1997 statement of the case, the RO 
accurately pointed out that, in June 1993, the Board 
determined that the veteran was not entitled to an effective 
date earlier than April 1987 for the award of service 
connection for a right ankle disability, the veteran was 
notified of that decision and he did not timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
Accordingly, that decision is final.  Additionally, an award 
of service connection for right calf disability was granted 
by the RO in June 1993 (and made effective as of the original 
date of the veteran's claim in September 1991), the veteran 
was informed of that allowance and effective date, and he did 
not thereafter appeal within one year.  Accordingly, that 
decision is also final.  There is no issue of the veteran's 
entitlement to an earlier effective date properly developed 
and prepared for an appeal for a Board decision.  If the 
veteran wishes to initiate a claim for entitlement to an 
earlier effective date, he should file a claim for such with 
a clear and concise explanation of the basis for such claim.

Again, intertwined with the veteran's other written 
statements regarding pending appellate issues, the veteran 
has on several occasions claimed entitlement to service 
connection for arthritis of the low back, right hip, and neck 
which he argues is secondary to his initial right ankle 
injury (and later developing arthritis) from active military 
service.  During the veteran's hearing before the 
undersigned, he specifically provided testimony regarding 
these issues.  The RO has not yet made any specific 
determination as to the merits of these claims and, absent an 
adverse rating action, notice of disagreement, statement of 
the case and substantive appeal, the Board has no 
jurisdiction of these issues on appellate review.  The 
veteran has presented these claims in several documents on 
file and the next step is for the RO to address them.  

While four volumes of the veteran's claims folder were 
forwarded for appellate review, the veteran's vocational 
rehabilitation folder was not among them.  However, certain 
Xerox copies of vocational rehabilitation records contained 
in the veteran's claims folders seem to indicate that the 
veteran had initiated an appeal on the issue of entitlement 
to an extension beyond 48 months of basic Chapter 31 voca-
tional rehabilitation which had already been provided him.  
There appears to have been an argument between VA vocational 
rehabilitation personnel and the veteran on this subject but 
it is unclear whether this issue was resolved to the 
veteran's satisfaction or whether he wished to pursue an 
appeal to the Board.  There also appears to have been an 
argument regarding the veteran's entitlement to benefits from 
a work study program.  Finally, and most recently in April 
1998, there is on file a letter to the veteran from an 
education director indicating that his claim for entitlement 
to additional educational assistance under vocational 
rehabilitation program is "still under consideration."  The 
RO is hereby directed to complete any final consideration on 
any outstanding claims of the veteran and to promptly notify 
him and to provide him with detailed appellate rights if he 
is dissatisfied with that decision.  The veteran is entitled 
to a final decision of the RO on any pending vocational 
rehabilitation claims.  

While the veteran's claims folder was being reviewed for 
preparation of this appellate decision, additional 
correspondence was received at the Board from the veteran 
without a waiver of initial RO consideration in accordance 
with 38 C.F.R. § 20.1304(c) (1998).  This correspondence 
contained argument which is essentially cumulative with other 
argument, and additional claims just described in preceding 
paragraphs, which had already been submitted by the veteran 
while the claims folder was in the RO's possession.  Also 
submitted directly to the Board, were news articles 
concerning other veteran's cases which are not relevant or 
pertinent to the pending appeal.  Also submitted were 
duplicate copies of documents previously forwarded to the 
veteran by the RO.  Also submitted was a history of U.S. 
military and VA authorization for the provision of tobacco 
products to service members and veterans, and while the 
veteran is claiming service connection for disease secondary 
to tobacco dependence, this historical article is not 
sufficiently pertinent or relevant to the veteran's claims to 
warrant the Board to remand this material for initial RO 
consideration.  There is no information in this historical 
article which well grounds the veteran's claims for tobacco 
related disability.  Finally, the Board notes that the 
veteran waived initial consideration of other evidence 
submitted directly to the undersigned during his March 1999 
hearing and that he was fairly adamant that he did not want 
further RO consideration of matters pending appeal.   


FINDINGS OF FACT

1.  The amputation rule at 38 C.F.R. § 4.68 may not be relied 
upon to preclude a combined evaluation in excess of 
40 percent for combined disabilities of a lower extremity 
which includes disability of the knee.  

2.  Chronic right calf muscle strain results in no swelling, 
no edema, no muscle wasting or tissue loss, no nerve 
impairment, but some pain on use and moderately severe (but 
not severe) impairment of Muscle Group XI.   

3.  There is no clinical or other competent evidence on file 
which shows that the veteran manifested any form of heart 
disease, hypertension, or emphysema at any time during or for 
many years after service and there is no clinical or other 
competent evidence of record which shows a causal 
relationship between any form of heart disease, hypertension 
or emphysema and any incident of service including tobacco 
use in service, nor is there any clinical evidence confirming 
nicotine dependence during or after service.  

4.  Periods of war, as identified in applicable laws and 
regulations indicate that the Korean Conflict ended on 
January 31, 1955, and that the Vietnam Era for veterans who 
did not serve in the Republic of Vietnam commenced on August 
5, 1964.  


CONCLUSIONS OF LAW

1.  The RO's application of 38 C.F.R. § 4.68 (amputation 
rule) to preclude a combined evaluation in excess of 
40 percent for disabilities of the veteran's right ankle, 
right calf, and right knee was improper and in violation of 
sound rating procedure.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5160-5173 (1998).  

2. The criteria for a 20 percent evaluation for moderately 
severe (but not severe) disability of Muscle Group XI 
attributable to chronic right calf strain has been met.  
38 U.S.C.A. §§  1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.56, 4.68, 4.73, Diagnostic 
Code 5311 (1998).

3..The veteran's claims for service connection for heart 
disease, hypertension and emphysema as secondary to cigarette 
smoking are not well grounded.  38 U.S.C.A. §§ 5103(a), 
5107(a) (West 1991).

4.  The veteran lacks requisite wartime active military 
service for basic eligibility for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1521, 5107(a) (West 
1991); 38 C.F.R. §§ 3.2, 3.3 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Amputation Rule

The Regulation:  38 C.F.R. § 4.68 provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code  5156.  This 
40 percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above-the-
knee amputation elective level (emphasis added).  

38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173, provide the 
schedular evaluations applicable for all amputations 
regarding the lower extremities.  For instance, amputation of 
all toes of a foot without loss of a metatarsal warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5170.  Amputation at the forefoot, proximal to the metatarsal 
bones (more than one-half of metatarsal loss) warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5166.  Amputation of the leg at a level below the knee 
permitting the use of a prosthesis warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5165 
(as referred to in § 4.68) (emphasis added).  However, 
amputation of the leg which is not improvable by prosthesis 
controlled by natural knee action or amputation of the leg at 
the thigh with a defective stump, or amputation of the thigh 
at the middle or lower thirds (above the knee) each warrant 
an evaluation of 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5162-5164.  

Analysis:  In previous rating actions, not appealed by the 
veteran, service connection for residuals for a right ankle 
injury had been granted with a 20 percent evaluation, 
effective from February 1989.  Service connection for right 
knee arthritis had also been granted with a 10 percent 
evaluation, effective from September 1991.  The veteran also 
claimed entitlement to service connection for right calf 
disability which was initially denied by the RO.  However, in 
June 1993, the Board found that the veteran's chronic right 
calf muscle strain was proximately due to or the result of 
his service-connected right ankle injury residuals and 
service connection for right calf disability was awarded.  
The RO initially assigned a noncompensable evaluation for 
right calf disability and the veteran disagreed.  In 
September 1995, the issue before the Board was entitlement to 
an increased (compensable) evaluation for right calf muscle 
strain and this issue was remanded to the RO because there 
was no recent clinical evidence on file to evaluate that 
disability.  The veteran was then provided a VA examination 
in January 1996 and, based upon the findings contained in 
that examination, the RO issued a rating decision in July 
1996 which granted the veteran an increased evaluation to 
10 percent disabling for the right calf muscle strain 
effective back to the date of his initial claim in September 
1991.  Absent schedular criteria for calf muscle strain, the 
RO evaluated this disability by analogy to 38 C.F.R. § 4.73, 
Diagnostic Code 5311 for Muscle Group XI.  

However, that rating action went on to state that "this is a 
full grant of the issue on appeal."  The RO held that 
according to 38 C.F.R. § 4.68, the amputation rule, combined 
evaluation for disabilities of the right ankle, right calf, 
and right knee could not exceed 40 percent and, since the 
veteran presently had a combined 40 percent evaluation 
(20 percent for the ankle, 10 percent for the calf, and 
10 percent for the knee), a higher evaluation for the right 
calf could not be awarded.  First, in August 1996, the 
veteran disagreed with the RO's use of the phrase "condition 
of the skeletal system."  This was not notification of an 
appealable issue nor did this document express disagreement 
with the actual 10 percent evaluation assigned for right calf 
disability.  However, in January 1997, within the appeal 
period, the veteran filed another notice of disagreement 
which specifically disagreed with the RO's application of 
38 C.F.R. § 4.68, the amputation rule.  He argued that this 
was a clear example that the rating procedures currently 
being used by VA were sorely in need of revision as being 
completely antiquated and out of touch with reality.  (He 
then went on in the same paragraph to make new claims for 
service connection for arthritis of the right hip and low 
back, and to claim entitlement to an earlier effective date 
for service-connected disability.) 

However, the veteran was indeed absolutely correct that the 
RO had in fact misapplied the amputation rule in its July 
1996 rating action.  While the veteran may have been unhappy 
with the statement of the rule, the rule itself is valid and 
continues to be applicable in deciding degrees of combined 
disability for upper and/or lower extremities.  However, when 
the RO told the veteran that a higher evaluation for his 
right calf could not be provided since it would violate the 
amputation rule, it was wrong when it considered combined 
disability of the veteran's knee, calf, and ankle.  38 C.F.R. 
§ 4.68 and its example reference to Diagnostic Code 5165 
specifically contemplates that, when considering multiple 
disabilities of a leg, those disabilities, when combined 
together, may not exceed 40 percent for a "below-the-knee" 
amputation.  The RO was specifically in error in applying 
this rule to disabilities of the veteran's right ankle, right 
calf, and right knee.  Multiple disabilities below the knee 
may not combine to more than a 40 percent compensable 
evaluation.  That is, the veteran's right ankle and right 
calf disorders could not have separate evaluations which 
would combine in excess of 40 percent.  

However, when adding the veteran's right knee to the 
equation, the operation of the amputation rule at 38 C.F.R. 
§ 4.68 would have to include Diagnostic Codes 5164, 5163, or 
5162, each of which would not allow a combined evaluation in 
excess of 60 percent.  The amputation rule continues to be a 
valid regulation but was improperly applied in the veteran's 
case and the veteran prevails on this issue.  The application 
of this rule means that the veteran's right ankle and right 
calf disability may not be separately evaluated to combine 
above 40 percent and his right ankle, right calf and right 
knee may not combine to exceed 60 percent.  

II. Increased evaluation- Right calf muscle strain

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  When an unlisted 
condition is encountered, it will be permissible to rate it 
under a closely related disease or injury.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

During the pendency of this appeal, certain amendments were 
made to the Schedule with regard to certain sections for 
rating muscle injuries.  These amendments were made because 
medical science had advanced, and commonly used medical terms 
had changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria, and 
that it reflected medical advances that had occurred since 
the last review.  No actual substantive changes were proposed 
in the changes made.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, that cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  Slight 
muscle disability results from simple wound of muscle without 
debridement or infection as evidenced by service records 
documenting superficial wounds with brief treatment and 
return to duty, healing with good functional results, minimal 
scars, no evidence of fascial defect, atrophy or impaired 
tonus. Moderate muscle disability results from through-and-
through or deep penetrating wounds of short tract from single 
bullet, small shell or shrapnel fragment without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Moderate muscle injury would involve 
service records or other evidence of inservice treatment 
including lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings would include entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability would result 
from through-and-through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Moderately severe disability 
would involve service records or other evidence showing 
hospitalization for prolonged periods for treatment of the 
wound, evidence of inability to keep up with work 
requirements, entrance and, if present, exit scars indicating 
track of missiles through one or more muscle groups, 
indications of palpitation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56. 

The function of Muscle Group XI includes propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Eight separate muscles 
are identified in this group.  Slight impairment of this 
muscle group warrants a noncompensable evaluation.  Moderate 
impairment warrants a 10 percent evaluation.  Moderately 
severe impairment warrants a 20 percent evaluation.  Severe 
impairment warrants a 30 percent evaluation.  
38 C.F.R. § 4.73, Diagnostic Code 5311.

Facts:  Pursuant to the Board's prior September 1995 remand, 
the veteran was provided a VA examination of right calf 
muscle strain in January 1996.  The claims folder was 
available and reviewed by the physician.  The veteran 
reported trouble getting up and down steps or a ladder but he 
could walk on level ground normally, although this caused 
pain of the right calf muscles.  Pain was described as a 
"charlie horse" muscle spasm, and was described to occur by 
the veteran after two or three hours of walking.  Examination 
revealed no tissue or muscle loss or atrophy and the right 
calf was larger than the left.  There was general tenderness 
to palpitation around the muscles of the right leg.  There 
was no swelling, no edema, no nerve involvement, no 
circulatory problems, and pulses were equal and normal.  How-
ever, muscle strength was evaluated as only "fair."  The 
diagnosis was chronic, severe right calf strain, secondary to 
right ankle fracture.  

Analysis:  A preponderance of the evidence supports an 
increased evaluation for chronic right calf strain to 20 
percent for moderately severe muscle impairment.  The most 
recent examination shows pain on use and to direct 
palpitation but there is no muscle atrophy or wasting and no 
chronic swelling, edema or nerve involvement.  Muscle 
strength was described as fair.  However, while rating by 
analogy to damage to Muscle Group XI, it is clear that the 
veteran does not have the level of disability discussed at 
38 C.F.R. § 4.56, which contemplates penetrating shell 
fragment wounds of the involved muscles.  

Additionally, while the veteran is shown to have chronic 
right calf muscle strain he also is compensably evaluated for 
his right ankle at 20 percent and for his right knee at 10 
percent.  Having earlier covered the specifics of the 
amputation rule, it must now be invoked to deny an evaluation 
in excess of 20 percent for the right calf muscle strain.  
The veteran's right ankle (20%) and right calf (20%) combine 
to produce a 40 percent evaluation and, as discussed in 
detail above, the combined evaluation for disabilities below 
the knee may not exceed 40 percent.  38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Codes 5165-5173.

III.  Nonservice-Connected Pension

Law and Regulation:  The Secretary shall pay to each veteran 
of a period of war who meets service requirements of this 
section and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed.  
38 U.S.C.A. § 1521(a).  A veteran may receive improved 
pension benefits if he served in the active military, naval 
or air service for a period of ninety (90) consecutive days 
or more and such period began or ended during a period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3)(i).  

The term "veteran of any war" means any veteran who served in 
the active military, naval, or air service during a period of 
war.  38 U.S.C.A. § 101(12).  The term "Korean Conflict" 
means the period beginning on June 27, 1950, and ending on 
January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  
The term "Vietnam Era" means (a) the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period or (b) the period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  

Analysis:  The veteran initiated this appeal with a notice of 
disagreement received in July 1994.  A statement of the case 
was issued in August 1994 and the veteran submitted a 
detailed substantive appeal in lieu of a VA Form 9 in 
September 1994.  This claim was never withdrawn.  The RO 
correctly notified the veteran in July 1994 why his claim for 
nonservice-connected pension benefits must be denied.  While 
the veteran in his substantive appeal argued that he was on 
active military service during the Cuban Missile Crisis and 
the Bay of Pigs, neither of those incidents has been 
identified by Congress as a period of war.  They must be so 
identified by Congress before VA may advance benefits which 
are based on periods of war.  This is not a matter of 
discretion with VA but is a question of law which is 
determined by the legislative branch of Government.  Absent 
legislation from Congress, VA has no alternative but to deny 
the veteran's current claim.  

One of several basic eligibility requirements for VA 
nonservice-connected disability pension is that a veteran 
must have served honorably for ninety (90) days or more in 
active military service with at least one day of military 
service during a period of war as that term has been defined 
by Congress.  While the veteran in the present case clearly 
had more than ninety (90) days of active honorable service, 
none of that service occurred during a period of war.  
Because the veteran lacks at least one day of active wartime 
service, he lacks basic eligibility for VA non-
service-connected pension benefits.  In a case such as this 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of basic entitlement under law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

IV.  Smoking, Nicotine Dependence Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for certain presumptive diseases, including 
cardiovascular-renal disease or hypertension, which become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Also, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Harder v. Brown, 
5 Vet. App. 183 (1993).  

Because of the nature of the veteran's current claims and 
particularly in light of VA's obligation to fully inform a 
veteran as to what is required for such a claim to be 
successful, the Board finds that a complete recitation of the 
pertinent guidelines for disability related to cigarette 
smoking or tobacco use, to include the most recent VA General 
Counsel Precedent Opinion, should be discussed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board is bound in it's 
decisions by the Precedent Opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c).  

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that, while 38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion while held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93, dated January 13, 
1993.

The 1997 opinion further noted that secondary service 
connection could only be awarded if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which was 
the basis of the claim or claims and that the issue of 
proximate cause was a question of fact to be determined from 
the evidence on file.  The 1997 opinion also noted the 
potential for an intervening or a supervening cause of injury 
or disease which might act to sever the proximate and causal 
connection between the original act and the subsequent injury 
or disease.  

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes.  Thus, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are:  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death first occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), at page 243, sets forth the 
criteria for diagnosing substance dependence, as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence might be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of a 
listing of seven specific criteria occurring at any time in 
the same 12-month period.  Without going into specific 
details, those seven criteria were listed as tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than was intended, persistent desire or unsuccessful 
efforts to cut down or control nicotine use, devotion of a 
great deal of time in activities necessary to obtain or use 
nicotine, relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  As discussed above, a supervening cause of such 
disability or death, such as exposure to environmental 
toxins, etc., might preclude service connection.  Likewise, a 
nicotine-dependent individual might have a full remission of 
dependency after service and then resume use of tobacco 
products.

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer expert medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under Section 
5107(a).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that in order 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus between 
inservice injury or disease and current disability in the 
form of medical evidence.  A claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction.  38 U.S.C.A. § 7105(b)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

For claims alleging a direct link between tobacco use in 
service and a current disability, the criteria required for a 
well-grounded claim consist of the following:  (1) the 
claimant must provide medical evidence of a current 
disability; (2) medical or lay evidence of tobacco use in 
service; (3) and medical evidence of a relationship between 
the current disability and tobacco use during active service.  
For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide (1) medical evidence of 
a current disability; (2) medical evidence that nicotine 
dependence arose in service; (3) and medical evidence of a 
relationship between current disability and the nicotine 
dependence.  For purposes of well groundedness, medical 
evidence that nicotine dependence arose in service may 
consist of a current diagnosis of nicotine dependence along 
with a physician's opinion with respect to that dependence 
having originated in service.

In June 1998, Congress passed the Transportation Equity Act 
for the 21st Century that amended 38 U.S.C.A. §§ 1110 and 
1131 to prohibit payment of VA compensation for disabilities 
resulting from the use of tobacco products.  However, The 
Internal Revenue Service Restructuring and Reform Act passed 
in July 1998 struck out this provision (enacted the preceding 
month) but added 38 U.S.C.A. § 1103 which prohibited service 
connection for death or disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service (direct 
or presumptive service connection may still be allowed).  
However, this new law is only applicable to claims filed 
after June 9, 1998.  Because the veteran in this case 
initiated his claims for service connection for tobacco 
related disability well before the effective date of the new 
law, he is entitled to seek service connection in accordance 
with earlier law and regulation (as described above) which 
does not prohibit such benefits.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Analysis:  The evidence does not show, and the veteran has 
not argued, that he incurred heart disease, hypertension or 
emphysema during military service from September 1958 to 
September 1961 or that he incurred heart disease or hyper-
tension to a compensable degree within one year after service 
separation.  There is simply no evidence upon which to base 
an allowance of service connection on a direct or presumptive 
basis.

Rather, it is the veteran's central contention that he became 
dependent on nicotine during service, that this nicotine 
dependence resulted in his smoking cigarettes for many years 
after service and that this nicotine dependence itself is a 
disease which was incurred in service and which later 
resulted in heart disease, hypertension, and emphysema.  The 
veteran has explained his arguments in numerous written 
materials he has submitted for review to both the RO and the 
Board and in testimony before the undersigned during a 
personal hearing conducted at the RO in March 1999.  

The evidence on file indicates that the veteran did develop 
hypertension many years after service and that he takes 
medication for this disability.  There is no clear evidence 
that the veteran has heart disease although he has provided 
evidence of certain medications which may be related to his 
heart function.  There is no clinical evidence on file 
documenting the existence of emphysema.  

The veteran's claims for service connection for heart 
disease, hypertension, and emphysema secondary to nicotine 
dependence acquired during service and many years of 
resultant post service cigarette smoking are not well 
grounded because: (1) there is no medical evidence that 
nicotine dependence arose in service; (2) the veteran lacks 
clinical diagnoses of specific heart disease (other than 
hypertension) and of emphysema, and (3) there is no clinical 
or other competent evidence on file of a relationship between 
current disability and nicotine dependence.

The veteran has provided his own credible statements and 
testimony that he began smoking cigarettes during active 
military service.  He also submitted a lay statement from a 
fellow service member who corroborated that he started 
smoking cigarettes during service.  However, the actual time 
when an individual commences using tobacco is not a 
substitute for the required clinical evidence establishing a 
nicotine dependence during active military service.  A 
competent medical opinion on nicotine dependence in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) as discussed above must be 
provided.  In testimony before the undersigned, the veteran 
stated that he did not have a medical statement documenting 
nicotine dependence.  

That is, a valid diagnosis of nicotine dependence would 
require consideration of the seven factors listed and a 
determination that the veteran specifically manifested at 
least three (or more) of those seven factors occurring at any 
time in the same 12-month period during active military 
service.  The veteran himself has testified that he never 
attempted to quit smoking because he did not want to and this 
itself is a factor which would indicate against a finding of 
nicotine dependence.  In any event, there is no competent 
clinical evidence of nicotine dependence at any time during 
or after service.  

Aside from hypertension, there is no clear clinical evidence 
of any particular heart disease nor is there any valid 
diagnosis of emphysema.  For a claim for service connection 
to be well grounded, there must be at least competent medical 
evidence showing the current existence of any claimed 
disability.  

Finally, there is no clinical or other competent evidence 
which shows or in any way demonstrates that the veteran has 
acquired a disability which has been caused by cigarette 
smoking.  While the veteran is shown to have manifested 
hypertension many years after service, there is no competent 
clinical evidence on file which shows or suggests that 
hypertension resulted from nicotine dependence.  Again, the 
veteran as a lay person may not express a competent opinion 
regarding this required causal connection.  The veteran 
testified that he did not have any medical statement linking 
tobacco use to any particular disability.  Evidence of a 
nexus between cigarette smoking and disease must be clinical.  
While such evidence need not be conclusive, there must be 
some form of clinical evidence establishing this crucial 
causal connection before the claim may be considered to be 
well grounded.  

For these multiple reasons, the veteran's current claims for 
service connection for heart disease, hypertension, and 
emphysema secondary to nicotine dependence and cigarette 
smoking are not well grounded.  The opinions of the veteran 
and other lay persons are simply inadequate to establish a 
well-grounded claim.  As noted above, where a claim is not 
well grounded, the claimant cannot invoke VA's duty to assist 
in the development of the claim.  Epps v. Gober, 126 F.3d. 
1464 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  As the Court stated in Winters v. 
West, 12 Vet. App. 203, 206 (1999), "absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt."  In Grivois v. Brown, 6 Vet. App. 136, 139 (1994), 
the Court scolded VA for proceeding to assist a claimant in 
developing his claim without paying sufficient heed to the 
determination as to whether the claim brought met the 
statutory requirements to be well grounded.  Inasmuch as the 
veteran's claims are not well grounded, the Board has no 
authority to order additional development.

Other Matter:  With respect to the veteran's current claims 
for service connection for various disabilities secondary to 
nicotine dependence and cigarette smoking, the veteran has 
also contended that the RO's failure to provide him with VA 
examinations to assist him in proving his case is a result of 
racial discrimination.  In attempting to demonstrate such 
discrimination, the veteran referred to and submitted copies 
of another (reportedly Caucasian) veteran's report of 
physical examination and rating action.  The veteran stated 
that the facts of his case and of this Caucasian veteran's 
were identical and the fact that the Caucasian veteran was 
provided a VA examination was proof that the denial of a VA 
examination for his claims was a result of racial 
discrimination.  

First, without complete access to this other veteran's file, 
the reason this other veteran was provided a VA examination 
cannot be ascertained by the Board.  While the veteran states 
that the facts of his case and this other veteran's are 
identical, that is not a (legal) conclusion that he is 
competent to make.  Second, even if the facts of these two 
cases were identical, the fact that this other veteran was 
provided a VA examination in error and in direct violation of 
VA's policy in not providing veterans examinations for claims 
which are otherwise not well grounded does not prove that the 
RO's refusal to grant the veteran a VA examination is a 
result of racial discrimination.  The clear rule practiced 
nationwide in VA is that veterans are not provided VA 
examinations to assist them in proving claims for service 
connection which are not facially well grounded.  Considering 
the size and nature of VA's business, mistakes certainly do 
occur in the practice of this policy.  However, even if the 
facts of this other veteran's case are identical to the 
veteran's in this case, this does not prove that VA personnel 
at the RO denied the veteran VA examinations as a result of 
active racial discrimination.  Finally, the Board notes that 
this other veteran, having been provided a VA examination, 
was still found to have claims for service connection for 
smoking-related disability which remained not well grounded 
and which were denied.  A claim of racial discrimination is 
not supported by any significant evidence and the veteran's 
argument in this regard lacks merit.  

Although where claims are not well grounded VA has no 
statutory duty to assist, VA may be obligated to advise a 
claimant of the evidence needed to complete his application.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO has informed the veteran of necessary 
evidence and the Board in this decision has clearly spelled 
out the evidence that is lacking and which is necessary to 
make his claims well grounded.   


ORDER

The RO's application of the amputation rule at 38 C.F.R. 
§ 4.86 as applied to evaluations of the veteran's combined 
disability of the right knee, right calf, and right ankle was 
improper and the veteran's appeal on this issue is granted.  

A 20 percent evaluation for chronic right calf muscle strain 
is granted.  

Entitlement to nonservice-connected pension benefits is 
denied.  

Claims for service connection for heart disease, hypertension 
and emphysema secondary to nicotine dependence and cigarette 
smoking are denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 


